Citation Nr: 0830145	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for asthma. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C, and if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Friend


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bronchitis and asthma and that denied 
petitions to reopen final disallowed claims for service 
connection for bilateral hearing loss and hepatitis C. 

The veteran testified before the Board sitting in Washington, 
D.C., in April 2008.  A transcript of the hearing is 
associated with the claims file. 

The reopened issues of service connection for hearing loss 
and hepatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's recurrent bronchitis first manifested many 
years after service and is not related to any aspect of 
service.  

2.  The veteran's chronic asthma first manifested many years 
after service and is not related to any aspect of service.  

3.  In March 1972, the RO denied service connection for 
bilateral hearing loss.  In August 2002, the RO denied a 
petition to reopen the claim.  On both occasions, the veteran 
did not express disagreement within one year, and the 
decisions became final.    

4.  Additional evidence has been received that is not 
cumulative, relates to a previously unsubstantiated fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim for service connection 
for bilateral hearing loss. 

5.  In November 1994, the RO denied a claim for service 
connection for hepatitis C.  In August 2002, the RO denied a 
petition to reopen the claim.  On both occasions, the veteran 
did not express disagreement within one year, and the 
decisions are final.  

6.  Additional evidence has been received that is not 
cumulative, relates to a previously unsubstantiated fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim for service connection 
for
hepatitis C.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002);  
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007). 

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).

4.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for low back 
pain.  38 U.S.C.A. §§ 5108, 7104 (West 2002);  
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA must notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).   

The RO provided notices in July 2003 and August 2003 that did 
not meet all requirements.  The notices did not explain the 
need for new and material evidence to reopen the claim for 
hearing loss or the reasons for the previous denial.  The 
notices did not provide information on the assignment of a 
rating and effective date should service connection be 
granted.  After the initial adjudication of the claims, 
adequate information was provided in an August 2005 statement 
of the case and in an additional notice in May 2007 followed 
by an opportunity to respond and re-adjudication in a 
September 2007 supplemental statement of the case.  
Furthermore, the Board concludes that the timing errors are 
harmless because the Board will grant the petitions to reopen 
the claims for hearing loss and for hepatitis C.  The Board 
will deny service connection for bronchitis and asthma, and 
therefore no rating or effective date will be assigned. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
outpatient treatment records but has not obtained a 
compensation and pension medical examination for bronchitis 
or asthma for reasons provided below.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in a U.S. Marine Corps engineering 
battalion including duty in the Republic of Vietnam from June 
1970 to April 1971.  Although service personnel records 
showed that the veteran was trained as an air conditioning 
technician, the veteran was awarded the Combat Action Ribbon.  
Therefore, the Board concludes that the veteran did perform 
some service in a combat environment.  In an April 2008 Board 
hearing, the veteran stated that he had performed duties as a 
machine gunner in Vietnam and in the Marine Corps Reserve 
from 1971 to 1989.  
Bronchitis and Asthma

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including bronchiectasis).

Service medical records are silent for any symptoms, 
diagnosis, or treatment for any respiratory disorders in 
service.  A chest X-ray obtained in March 1971 was within 
normal limits, and a military physician noted no 
abnormalities of the lungs on a discharge physical 
examination the same month.  

In February 1972, a VA chest X-ray was normal.  In March 
1972, a VA examiner noted no symptoms of respiratory distress 
or pulmonary abnormalities.  

VA outpatient treatment records from June 1993 to June 1994 
showed no symptoms of respiratory difficulty and no diagnosis 
of acute or chronic bronchitis or asthma.  

VA pulmonary function tests were performed in March 1999 and 
September 1999. Clinical examinations associated with the 
tests are not of record.  The tests were evaluated as normal 
although some decreased performance was noted on the later 
test.  In December 1999, outpatient records showed no 
abnormal respiratory symptoms, but in April 2000, an examiner 
noted that the veteran was scheduled for another pulmonary 
function test at the COPD/Asthma clinic.  Outpatient 
treatment records from a private medical center showed that 
the veteran was treated for an upper respiratory infection in 
June 2000.  In a follow-up examination one week later, the 
examiner noted that the veteran stopped smoking but that he 
continued to exhibit rhonchi on examination.  The examiner 
prescribed medication including an inhaler.  

In January 2001, a VA examiner noted the veteran's report of 
recent cough and congestion.  The examiner also noted that 
the veteran had a history of asthma.  In an April 2001 
follow-up, an examiner noted that the veteran reported 
experiencing chronic cough since he quit smoking.  The 
examiner noted that a chest X-ray obtained in January 2001 
was normal and that the veteran's symptoms would likely 
improve the longer he abstained from smoking and used the 
inhaler.  In September 2002, a private family practice 
physician noted on a report to an employer that the veteran 
had asthma and would require follow-up care but no employment 
restrictions.  

VA outpatient treatment reports since 2001 showed that the 
veteran was treated on several occasions for acute 
respiratory distress.  Examiners noted that the veteran had 
chronic asthma that was exacerbated by recurrent bronchitis 
or other upper respiratory infections.  The examiners 
prescribed antibiotic medication and continued use of 
inhalers.  A pulmonary function test in April 2007 showed a 
severely reduced diffusion capacity.  A computed tomography 
scan in May 2007 showed no pleural effusion or pneumothorax 
but some peripheral blebs in the right upper lobe, mild 
peribronchial cuffing, and mild dependent atelectasis.  

In an August 2005 substantive appeal and in a second May 2007 
VA form 9, the veteran stated that he had experienced 
respiratory distress and was prescribed an inhaler starting 
during his service in Vietnam.  In an April 2008 Board 
hearing, the veteran again stated that he had been given an 
inhaler in service after being exposed on many occasions to 
clouds of dust while riding in open trucks along dirt roads.  
He further stated that he had been receiving treatment for 
respiratory disease since 1971 at the VA Medical Center in 
Richmond.  However, there is no evidence of routine medical 
treatment at this location until the late 1990s.  

The Board concludes that allowances of service connection for 
bronchitis and asthma are not warranted.  There is no 
competent medical evidence of symptoms, diagnosis, or 
treatment for any respiratory disorder in service, 
immediately after service, or earlier than 1999.  When first 
diagnosed, examiners did not note reports by the veteran of 
chronic exposure to any airborne hazards and referred only to 
his past history of smoking cigarettes.  Although the Board 
concludes that the veteran's reports of exposure to dust 
while riding in trucks in service is credible and consistent 
with the nature and circumstances of his service, there is no 
evidence that the exposure caused a chronic medical disorder 
that began in service.  Even though the veteran sincerely 
believes that his current disorders are related to events in 
service, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992. 

The Board has considered whether a VA examination was 
required under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). The duty to assist is triggered when it is necessary 
to obtain an examination to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service but 
there is not sufficient medical evidence to make a decision 
on the claim. Id.   Here, the only evidence of an association 
between the veteran's current respiratory disease and service 
is his own theory of causation.  Although the threshold to 
require an examination is low, in this case there is no 
evidence that dust exposure caused any medically diagnosed 
acute distress or chronic disorder in service or for many 
years after service.  Examiners have commented only on the 
veteran's history of smoking, and the veteran did not report 
any history of environmental exposure to his medical 
providers.  Therefore, the Board concludes that an additional 
medical opinion is not necessary to decide the claim. 

The weight of the credible evidence demonstrates that the 
veteran's current recurrent bronchitis and chronic asthma 
first manifested many years after service and are not related 
to any aspect of his active service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Hepatitis C
 
In March 1972, the RO denied service connection for bilateral 
hearing loss because there was no competent medical evidence 
of a hearing disability in service or to a compensable degree 
within one year of discharge and because the veteran failed 
to appear for a scheduled VA audiometric examination.  The 
veteran did not express disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7104.   In August 2002, 
the RO denied a petition to reopen the claim.  New VA 
treatment records showed that the veteran sought VA hearing 
aids, but the records were not material because they were not 
relevant to the manifestation of hearing loss in service or 
to a possible relationship of hearing loss to any aspect of 
service.  The veteran did not express disagreement and the 
decision is final.  The RO received a petition to reopen the 
claim for service connection for hearing loss in June 2003.  

In November 1994, the RO denied a claim for service 
connection for hepatitis C because there was no competent 
medical evidence of hepatitis in service or to a compensable 
degree within one year of service.  The veteran did not 
express disagreement within one year and the decision became 
final.  In August 2002, the RO denied a petition to reopen 
the claim.  New VA treatment records showed that the veteran 
was diagnosed with hepatitis C, but the records were not 
material because they were not relevant to the issue of a 
manifestation of hepatitis in service or to a possible 
relationship of hepatitis to any aspect of service.  The 
veteran did not express disagreement and the decision is 
final.  The RO received a petition to reopen the claim for 
service connection for hepatitis in June 2003.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since August 2002, the veteran provided statements in an 
August 2005 substantive appeal, in a second VA form 9 in May 
2007, and at an April 2007 Board hearing, that he had 
received training and a military occupational specialty as a 
machine gunner during his service in Vietnam and that he had 
been exposed to loud noises in combat action.  Detailed 
service personnel records have not been obtained, but his 
statement is presumed credible for the purposes of new and 
material evidence analysis.  It is also consistent with the 
award of a Combat Action Ribbon.  Further, the veteran and a 
fellow Marine stated that the veteran was assigned to an 
artillery battery during his Reserve service and was exposed 
to loud noises during active duty for training.  VA 
outpatient treatment records in April, August, and October 
2005 showed that the veteran received hearing examinations 
and was issued hearing aids.  

The Board concludes that the veteran's oral and written 
statements and VA outpatient treatment records are new 
because they have not been previously considered by 
adjudicators.   The statements and treatment records are 
material                                                                                                                                                                                                                                                                                                                                           
because they are relevant to possible injuries sustained in 
service and suggest the existence of a current hearing 
disability.  The evidence addresses facts that were 
previously unsubstantiated and raise a reasonable possibility 
of substantiating the claim for service connection for 
bilateral hearing loss.  

Since August 2002, the veteran provided statements in writing 
and at his hearing as discussed above that he shared razors 
with other Marines in Vietnam and that one of the men died of 
a disease related to hepatitis.  The veteran and his fellow 
Marine stated that they had been quarantined and given 
inoculations at an unspecified time following an outbreak of 
hepatitis.  Service medical records showed that the veteran 
received a gamma globulin inoculation in June 1970 prior to 
deployment to Vietnam.  The veteran's reserve service medical 
records have not been obtained.  The statements must be 
presumed credible for the purposes of new and material 
evidence analysis and are new because they had not been 
previously considered.  The statements are material because 
they address possible events related to exposure to the 
hepatitis C virus in service.  The evidence addresses facts 
that were previously unsubstantiated and raise a reasonable 
possibility of substantiating the claim for service 
connection for hepatitis C.  

Therefore, the Board concludes that new and material evidence 
has been received relevant to the claims for service 
connection for bilateral hearing loss and hepatitis C, and to 
this extent only, grants the petitions to reopen the claims, 
and remands the issues for further development.   




ORDER

Service connection for bronchitis is denied. 

Service connection for asthma is denied. 

A petition to reopen a final disallowed claim for service 
connection for bilateral hearing loss is granted. 

A petition to reopen a final disallowed claim for service 
connection for hepatitis C loss is granted. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran stated at his April 2008 hearing that he was 
assigned a military occupational specialty as a machine 
gunner and participated in artillery operations including 
during active duty for training in the Marine Corps Reserve.  
Service personnel records including unit assignments, 
qualifications, and evaluations for active and reserve 
service should be requested as they may contain information 
relevant to occupational exposure to acoustic trauma.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, VA provided the veteran with hearing aids and obtained 
test results indicating the presence of antibodies related to 
a hepatitis C infection.  The veteran provided lay evidence 
of exposure to acoustic trauma and to the hepatitis C virus.  
Therefore, current examinations and medical opinions are 
required to determine if the veteran has hearing loss that 
meets the requirements of disability and whether hearing loss 
or hepatitis C is related to any aspect of service.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service 
agency, service personnel records for the 
veteran's active U.S. Marine Corps 
service from June 1969 to April 1971 and 
for U.S. Marine Corps Reserve service 
from 1971 to 1989.  Request service 
medical records for the period of Reserve 
service.  Associate any records received 
with the claims file.  

2. Then, schedule the veteran for a VA 
examination to test his hearing acuity.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's hearing acuity including 
audiometric test results and provide an 
opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) related to exposure 
to acoustic trauma from weapons firing or 
any other aspect of service. 

3.  Then, schedule the veteran for a VA 
examination to assess the etiology of his 
hepatitis infection.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's hepatitis C infection and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to sharing facial razors or any other 
aspect of service. 

4.  Then, readjudicate the claims for 
service connection for the bilateral 
hearing loss and hepatitis C.  If either 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


